DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: punctuation error.
In claim 14 at line 2, end the claim with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2012/0111588 A1).

CLAIMS 1-4
Smith et al. ‘588, as best viewed in Fig. 6, discloses an implement for tilling soil, the implement comprising:
regarding claim 1,
a plurality of cultivator sweeps (606, 607);
a plurality of trailing coulters (614) positioned behind a rearmost row of the plurality of cultivator sweeps (607); and
a finishing attachment (620) positioned proximate the plurality of trailing coulters, wherein the plurality of trailing coulters are configured to penetrate deeper into the soil than the plurality of cultivator sweeps (“deep penetrating colters” per para. 0028);
regarding claim 2,
wherein each of the plurality of trailing coulters (614) is substantially flat;
regarding claim 3,
wherein the plurality of trailing coulters (614) are gang mounted on a common shaft (602); and
regarding claim 4,
wherein the finishing attachment (620) includes one of a finishing reel, a plurality of flex tines, a chopper wheel, a plurality of spring tines, a plurality of finishing discs, and a treader wheel.

CLAIMS 8-11 AND 14
Smith et al. ‘588, as best viewed in Fig. 6, discloses an implement for tilling soil, the implement comprising:
regarding claim 8,
a plurality of front coulters (613);
a plurality of trailing coulters (614);
a plurality of cultivator sweeps (607) between the plurality of front coulters (613) and the plurality of trailing coulters (614); and
a finishing attachment (620) positioned proximate the plurality of trailing coulters (614);
regarding claim 9,
wherein each of the plurality of trailing coulters (614) is substantially flat;
regarding claim 10,
wherein the plurality of trailing coulters (614) are gang mounted on a common shaft (602);
regarding claim 11,
wherein the finishing attachment (620) includes one of a finishing reel, a plurality of flex tines, a chopper wheel, a plurality of spring tines, a plurality of finishing discs, and a treader wheel; and
regarding claim 14,
wherein the plurality of trailing coulters (614) are configured to penetrate deeper into the soil than the plurality of cultivator sweeps (“deep penetrating colters” per para. 0028).

CLAIMS 15, 16, AND 18-20
	Regarding claims 15, 16, and 18-20, the method steps and structural limitations recited therein are inherent to use of the implement taught by Smith et al. ‘588.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0111588 A1) in view of Hurtis et al. (US 2008/0142233 A1).
Regarding claim 5, Smith et al. ‘588 teaches varying the number of coulters (para. 0028), but fails to teach expressly a plurality of front coulters positioned in front of the forwardmost row of the plurality of cultivator sweeps (606).  Hurtis et al. ‘233, as best viewed in Fig. 3, discloses a tillage implement (10) comprising a plurality of front coulters (26) positioned in front of a forwardmost row of cultivator sweeps (28).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the implement of Smith such that it would have further included a plurality of front coulters in front of the forwardmost row of sweeps, as suggested by Hurtis.  One having ordinary skill in the art would have made the modification to provide known and effective means for cutting through hard, rocky soil prior to engagement with the first cultivator sweeps.
Regarding claims 6, 7, 12, and 13, the combination of Smith and Hurtis fails to teach the spacing of the front coulters relative to that of the trailing coulters.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have spaced the trailing coulters at a lesser distance apart than the front coulters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Recognizing the spacing of the coulters as a result-effective variable, one having ordinary skill in the art of earth working would have made the modification to effect a desired reduction in size of soil clumps and clods.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0111588 A1).
Regarding claim 17, Smith et al. ‘588 fails to disclose a speed at which the method steps are performed.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the steps of claim 15 at a speed of 8 mph or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Recognizing the speed of method performance as a result-effective variable, one having ordinary skill in the art of earth working would have made the modification to effect a desired degree of soil tillage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
28 September 2022